Exhibit 10.1
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is made and entered into as of this 10th day of
February, 2012 (the “Effective Date”), by and between Atlas Therapeutics
Corporation, a Nevada corporation with offices at 4640 Admiralty Way, Suite 500,
Marina Del Rey, CA 90292 (the “Corporation”), and Peter Levy, an individual
residing at 26 Canterbury Road, Livingston, New Jersey 07039 (the “Executive”),
under the following circumstances:
 
RECITALS:


A.           The Corporation desires to secure the services of the Executive
upon the terms and conditions hereinafter set forth; and
 
B.           The Executive desires to render services to the Corporation upon
the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, the parties mutually agree as follows:
 
1.           Employment. The Corporation hereby employs the Executive and the
Executive hereby accepts employment as an executive of the Corporation, subject
to the terms and conditions set forth in this Agreement.
 
2.           Duties. The Executive shall serve as the Executive Vice President
and Chief Operating Officer of the Corporation, or a position similar in
function and responsibility, with such duties, responsibilities and authority as
are commensurate and consistent with his position, as may be, from time to time,
assigned to him by the Board of Directors of the Corporation. The Executive
shall report directly to the Board of Directors of the Corporation. During the
term of this Agreement, the Executive shall devote his full business time and
efforts to the performance of his duties hereunder unless otherwise authorized
by the Board of Directors. Notwithstanding the foregoing, the expenditure of
reasonable amounts of time by the Executive for the making of passive personal
investments, the conduct of private business affairs and charitable and
professional activities shall be allowed, provided such activities do not
materially interfere with the services required to be rendered to the
Corporation hereunder and do not violate the restrictive covenants set forth in
Section 10 below.
 
3.           Term of Employment. The term of the Executive’s employment
hereunder, unless sooner terminated as provided herein (the “Initial Term”),
shall be for a period of two (2) years commencing on the Effective Date. The
term of this Agreement shall automatically be extended for additional terms of
two (2) years each (each a “Renewal Term”), unless either party gives prior
written notice of non-renewal (“Non-Renewal Notice”) to the other party no later
than sixty (60) days prior to the expiration of the Initial Term or the then
current Renewal Term, as the case may be. For purposes of this Agreement, the
Initial Term and any Renewal Term are hereinafter collectively referred to as
the “Term.”


4.           Compensation of Executive.
 
(a)           During the Term, the Corporation shall pay the Executive as
compensation for his services hereunder, in accordance with the Corporation’s
customary payroll practices in effect from time to time (except for the first
month which shall be paid on or about the Effective Date), the prorated portion
of $200,000.00 per annum (the “Base Salary”), less such deductions as shall be
required to be withheld by applicable law and regulations. The Corporation shall
review the Base Salary on an annual basis and shall make adjustments in its sole
discretion.
 
(b)           In addition to the Base Salary set forth in Section 4(a) above,
the Executive shall be entitled to such bonus compensation (in cash, capital
stock or other property) as a majority of the members of the Board of Directors
of the Corporation may determine from time to time in their sole discretion.
 
(c)           The Corporation shall pay or reimburse the Executive for all
reasonable out-of-pocket expenses actually incurred or paid by the Executive in
the course of his employment, upon submission of itemized expense statements,
consistent with the Corporation’s policy for reimbursement of expenses from time
to time.  Reimbursable expenses shall include itemized bills for required
computer software and hardware, travel, and typical business expenses. If the
Corporation provides a company credit card, then the Executive shall have full
access subject to providing itemized backup as provided herein.
 
 
1

--------------------------------------------------------------------------------

 
 
(d)           At such time as the Corporation has such coverage, as part of
Executive’s compensation, the Corporation shall provide the Executive with group
health insurance coverage for him and his immediate family. Prior to such time,
the Corporation will reimburse Executive $800 per month in lieu of such
coverage.  The Executive shall also be entitled to participate in such pension,
profit sharing and all other benefits and plans as the Corporation provides to
its senior executives and dental insurance coverage (at Executive’s cost), if
applicable.  All benefits described in this Section 4(d) shall be referred to
collectively herein as the “Benefit Plans”.
 
(e)           Executive is hereby granted Five Hundred Thousand (500,000) shares
of the Corporation’s common stock which shall vest in four equal semi-annual
installments commencing on the six month anniversary of the Effective Date,
subject to Executive’s employment with the Corporation on the applicable vesting
date. Executive shall be eligible for grants of stock options or awards of
restricted stock under the Corporation’s equity compensation plans as the Board
of Directors shall determine in its sole discretion.
 
5.           Termination.
 
(a)           This Agreement and the Executive’s employment hereunder shall
automatically terminate upon the happening of any of the following events:
 
(i)          upon the Executive’s death;
 
(ii)         upon the Executive’s “Total Disability” (as herein defined);
 
(iii)        upon the expiration of the Initial Term of this Agreement or any
Renewal Term thereof, if either party has provided a timely notice of
non-renewal in accordance with Section 3, above;
 
(iv)        at the Executive’s option, in the event the Executive terminates his
employment with the Corporation for Good Reason (as defined in Section 5(c));
and
 
(v)          in the event the Corporation terminates the Executive’s
employment  for “Cause” (as defined in Section 5(d)).
 
(b)           For purposes of this Agreement, the Executive shall be deemed to
be suffering from a “Total Disability” if the Executive has failed to perform
his regular and customary duties to the Corporation for a period of 120 days out
of any 360-day period and if before the Executive has become “Rehabilitated” (as
herein defined) a doctor for the Corporation or its insurer determines that the
Executive is mentally or physically incapable or unable to continue to perform
such regular and customary duties of employment. As used herein, the term
“Rehabilitated” shall mean such time as the Executive is willing, able and
commences to devote his full-business time and energies to the affairs of the
Corporation to the extent and in the manner that he did so prior to his
Disability.
 
(c)           For purposes of this Agreement, the term “Good Reason” shall mean
that the Executive has resigned due to (i) any diminution of duties inconsistent
with Executive’s title, authority, duties and responsibilities; (ii) any
reduction of or failure to pay Executive compensation provided for herein,
except to the extent Executive consents in writing to any reduction, deferral or
waiver of compensation, which non-payment continues for a period of seven (7)
days following written notice to the Corporation by Executive of such
non-payment; (iii) any relocation of the principal location of Executive’s
employment outside of a ninety minute commuting distance from New York City
without Executive’s prior written consent; (iv) any material violation by the
Corporation of its obligations under this Agreement that is not cured within
fifteen (15) days after receipt of notice thereof; (v) a request by an executive
of the Corporation to take an action that would subject Executive to be
terminated for Cause; or (vi) if a crime or act of impropriety is committed by
an executive or agent of the Corporation.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           For purposes of this Agreement, the term “Cause” shall mean (i)
gross and willful misconduct or fraud on the part of the Executive in connection
with his employment duties hereunder, (ii) commission of a felony or act of
dishonesty resulting in harm to the Corporation by the Executive, (iii) if the
Executive  has willfully and repeatedly refused or failed to follow specific,
lawful and reasonable directions of the board of directors, after written notice
is delivered to the Executive by the Corporation specifying the nature of the
breach, and failure by the Executive to remedy the breach within 30 days of
receipt of the Corporation’s notice, (iv) if the Executive has breached
any  material provision of this Agreement, after written notice is delivered to
the Executive by the Corporation specifying the nature of such breach, and
failure by the Executive to remedy such breach within thirty (30) days of
receipt of the Corporation’s notice; or (v) if Executive has violated any
statutory or common law duty of loyalty to the Corporation as determined in a
final and non-appealable judgment by a court of competent jurisdiction.


6.           Effects of Termination.
 
(a)           Upon termination of the Executive’s employment pursuant to Section
5(a)(i) [death], the Executive’s estate or beneficiaries shall be entitled to
the following severance benefits: (i) accrued and unpaid compensation through
the date of termination; and (ii) continued provision for a period of six (6)
months following the Executive’s death of benefits under Benefit Plans provided
from time to time by the Corporation to its senior executives.
 
(b)           Upon termination of the Executive’s employment pursuant to Section
5(a)(ii) [disability], the Executive shall be entitled to the following
severance benefits: (i) continued provision of his Base Salary for six (6)
months; and (ii) continued provision for a period of one (1) year following the
Executive’s Total Disability of Benefit Plans provided from time to time by the
Corporation to its senior executives; The Corporation may credit against such
amounts any proceeds paid to Executive with respect to any disability policy
maintained for his benefit.
 
(c)           Upon termination of the Executive’s employment for any other
reason, the Executive shall be entitled to receive accrued but unpaid
compensation through the date of termination.


(d)           The parties agree that in lieu of any severance payment hereunder,
Executive shall be entitled to receive $40,000 on the Effective Date.


7.           Accelerated Vesting.
 
(a)           Upon termination of the Executive’s employment pursuant to
Sections 5(a)(i) [death] or (ii) [disability], all unvested Options granted
shall immediately expire effective the date of termination of employment and all
vested Options, to the extent unexercised, shall expire twelve (12) months after
the termination of employment.
 
(b)           If the Executive’s employment is terminated pursuant to Section
5(a)(iii) [non-renewal], where the Corporation has offered to renew the term of
the Executive’s employment for an additional term and the Executive chooses not
to continue in the employ of the Corporation, all unvested Options shall
immediately expire effective the date of termination of employment and vested
Options, to the extent unexercised, shall expire three (3) months after the
termination of employment.
 
(c)           If the Executive’s employment is terminated (A) by the Corporation
without Cause, (B) the Corporation tendered the Executive a Non-Renewal Notice
for any reason other than for Cause or (C) pursuant to Section 5(a)(iv) [good
reason], all unvested Options shall immediately vest and become exercisable
effective the date of termination of employment, and, to the extent unexercised,
shall expire twelve (12) months after any such event.
 
(d)           If the Executive’s employment is terminated pursuant to 5(a)(v)
[cause], all unvested Options shall immediately expire effective the date of
termination of employment and vested Options, to the extent unexercised,, shall
expire three (3) months after the date of termination of employment.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)           The Corporation shall cause all future agreements, certificates or
other documents evidencing any grant of options or award of stock to the
Executive to contain the foregoing provisions and shall agree to amend all
existing agreements, certificates or other documents evidencing any grant of
options or award of stock to the Executive to contain the foregoing provisions.
 
8.           Vacations. The Executive shall be entitled to four (4) weeks paid
vacation. The Executive shall take his vacation at such time or times as the
Executive and the Corporation shall determine is mutually convenient. Any
vacation not taken in one (1) year shall accrue to the subsequent year with
consent of the Board.
 
9.           Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Corporation, including but not
limited to, its products, formulae, patents, sources of supply, customer
dealings, data, know-how and business plans, provided such information is not in
or does not hereafter become part of the public domain, or become known to
others through no fault of the Executive. The Executive acknowledges that such
information is of great value to the Corporation, is the sole property of the
Corporation, and has been and will be acquired by him in confidence. In
consideration of the obligations undertaken by the Corporation herein, the
Executive will not, at any time, during or after his employment hereunder,
reveal, divulge or make known to any person, any information acquired by the
Executive during the course of his employment, which is treated as confidential
by the Corporation, and not otherwise in the public domain. The provisions of
this Section 9 shall survive the termination of the Executive’s employment
hereunder. All references to the Corporation in Section 9 and Section 10 hereof
shall include any subsidiary or parent of the Corporation.


10.          Covenant Not To Compete or Solicit.
 
(a)           The Executive recognizes that the services to be performed by him
hereunder are special, unique and extraordinary. The parties confirm that it is
reasonably necessary for the protection of the Corporation that the Executive
agree, and accordingly, the Executive does hereby agree, that he shall not,
directly or indirectly, at any time during the “Restricted Period” within the
“Restricted Area” (as those terms are defined in Section 10(e) below):
 
(i)           except as provided in Subsection (c) below, engage in any line of
business in which the Corporation was engaged or had a formal plan to enter
during the period of Executive’s employment with the Corporation, including but
not limited to the development and commercialization of therapeutic and dietary
products, either on his own behalf or as an officer, director, stockholder,
partner, consultant, associate, employee, owner, agent, creditor, independent
contractor, or co-venturer of any third party; or
 
(ii)          solicit to employ or engage, for or on behalf of himself or any
third party, any employee, vendor, or agent of the Corporation.
 
(b)           The Executive hereby agrees that he will not, directly or
indirectly, for or on behalf of himself or any third party, at any time during
the Term and during the Restricted Period, solicit any customers of the
Corporation with respect to products or services competitive with products or
services then being sold by the Corporation.
 
(c)           If any of the restrictions contained in this Section 10 shall be
deemed to be unenforceable by reason of the extent, duration or geographical
scope thereof, or otherwise, then the court making such determination shall have
the right to reduce such extent, duration, geographical scope, or other
provisions hereof, and in its reduced form this Section shall then be
enforceable in the manner contemplated hereby.
 
(d)           This Section 10 shall not be construed to prevent the Executive
from owning, directly or indirectly, in the aggregate, an amount not exceeding
five percent (5%) of the issued and outstanding voting securities of any class
of any corporation whose voting capital stock is traded or listed on a national
securities exchange or in the over-the-counter market.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)           The term “Restricted Period,” as used in this Section 10, shall
mean the period of the Executive’s actual employment hereunder, plus twelve (12)
months after the date the Executive is actually no longer employed by the
Corporation. The term “Restricted Area” as used in this Section 10 shall mean
the continental United States, including, without limitation, any and all cities
and other geographic areas in which the Corporation offers its services or has
taken steps to commence operations or provides services.


(f)           The provisions of this Section 10 shall survive the termination of
the Executive’s employment hereunder and until the end of the Restricted Period
as provided in Section 10(e) hereof, except in the event that this Agreement is
terminated pursuant to Section 5(a)(iv) [good reason], in which case such
provisions shall not survive termination of this Agreement. In no event shall
the terms of Section 10 be enforceable, should the Corporation be in material
default of its obligations to the Executive at the time of his termination of
employment by the Corporation.
 
11.           Ownership of Product Ideas and Assignment.


(a)           Product Ideas.  The Executive will disclose to the Corporation all
Product Ideas.  “Product Ideas” shall mean all ideas, potential marketing and
sales relationships, inventions, copyrightable expressions, research, plans for
products or services, marketing plans, original works of authorship, know how,
trade secrets, information, data, developments, discoveries, improvements,
modifications, technology and designs, whether or not eligible for patent or
copyright protection, which relate to the Business, made, conceived, expressed,
developed, or actually or constructively reduced to practice by the Executive
within the scope of Executive's employment solely or jointly with other
Corporation employees or consultants retained by Corporation during the
Term.  Product Ideas shall not include any of the foregoing which are made,
conceived, expressed, developed, or actually or constructively reduced to
practice by Executive on his or her own time without using Corporation's
equipment, supplies, facilities or trade secret information.
 
(b)         Ownership of Product Ideas and Assignment.  The Executive
acknowledges and agrees that the Product Ideas and any resulting patents or
trademarks shall be the exclusive property of the Corporation, and that all of
said Product Ideas shall be considered as “work made for hire” belonging to the
Corporation.  To the extent any such Product Ideas, under applicable law, may
not be considered work made for hire by the Executive for the Corporation, the
Executive hereby assigns and, upon its creation, automatically and irrevocably
assigns to the Corporation, without any further consideration, all right, title
and interest in and to such Product Ideas, including, without limitation, any
copyright, other intellectual property rights, all contract and licensing
rights, and all claims and causes of action of any kind with respect to such
materials.  The Corporation shall have the exclusive right to use the Product
Ideas, whether original or derivative, for all purposes without additional
compensation to the Executive.  At the Corporation’s expense, the Executive will
assist the Corporation to perfect the Corporation’s rights in the Product Ideas
and to protect the Product Ideas throughout the world, including, without
limitation, promptly executing and delivering such patent, copyright, trademark
or other applications, assignments, descriptions and other instruments and to
take such actions for and on behalf of the Executive as may be necessary to vest
title to and/or defend or enforce the rights of the Corporation in the Product
Ideas.


12.          Miscellaneous.
 
(a)           The Executive acknowledges that the services to be rendered by him
under the provisions of this Agreement are of a special, unique and
extraordinary character and that it would be difficult or impossible to replace
such services. Accordingly, the Executive agrees that any breach or threatened
breach by him of Sections 9 or 10 of this Agreement shall entitle the
Corporation, in addition to all other legal remedies available to it, to apply
to any court of competent jurisdiction to seek to enjoin such breach or
threatened breach. The parties understand and intend that each restriction
agreed to by the Executive hereinabove shall be construed as separable and
divisible from every other restriction, that the unenforceability of any
restriction shall not limit the enforceability, in whole or in part, of any
other restriction, and that one or more or all of such restrictions may be
enforced in whole or in part as the circumstances warrant. In the event that any
restriction in this Agreement is more restrictive than permitted by law in the
jurisdiction in which the Corporation seeks enforcement thereof, such
restriction shall be limited to the extent permitted by law. The remedy of
injunctive relief herein set forth shall be in addition to, and not in lieu of,
any other rights or remedies that the Corporation may have at law or in equity.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Neither the Executive nor the Corporation may assign or delegate
any of their rights or duties under this Agreement without the express written
consent of the other; provided however that the Corporation shall have the right
to delegate its obligation of payment of all sums due to the Executive
hereunder, provided that such delegation shall not relieve the Corporation of
any of its obligations hereunder.
 
(c)           This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to the Executive’s
employment by the Corporation, supersedes all prior understandings and
agreements, whether oral or written, between the Executive and the Corporation,
and shall not be amended, modified or changed except by an instrument in writing
executed by the party to be charged. The invalidity or partial invalidity of one
or more provisions of this Agreement shall not invalidate any other provision of
this Agreement. No waiver by either party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.
 
(d)           This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
 
(e)           The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
(f)           All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when personally delivered, sent by registered or certified
mail, return receipt requested, postage prepaid, or by private overnight mail
service (e.g. Federal Express) to the party at the address set forth above or to
such other address as either party may hereafter give notice of in accordance
with the provisions hereof. Notices shall be deemed given on the sooner of the
date actually received or the third business day after sending.
 
(g)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York without reference to principles
of conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the State of
New York  .
 
(h)           This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.


[Signature page follows]
 
 
6

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective on
the date and year first above written.


CORPORATION:


ATLAS THERAPEUTICS CORPORATION


 
/s/: JB Bernstein
Name: JB Bernstein
Title: Chief Executive Officer
 


 
/s/ Robert Hariri
Name: Robert Hariri
Title: Member of the Board of Directors
 


EXECUTIVE:  
 


/s/ Peter Levy
Name: Peter Levy
Title: Executive
 
 


7

--------------------------------------------------------------------------------